Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142944                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  J.H. CAMPBELL, INC.,                                                                                     Brian K. Zahra,
            Petitioner-Appellant,                                                                                     Justices

  v                                                             SC: 142944
                                                                COA: 295455
  TOWNSHIP OF DEXTER,                                           Tax Tribunal: 00-341575;
             Respondent-Appellee.                               00-341710; 00-341715; 00-341716;
  ____________________________________/                         00-341717; 00-354969; 00-354970;
                                                                00-354971; 00-354972; 00-354973


         On order of the Court, the application for leave to appeal the March 8, 2011
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of Toll Northville Limited Partnership v Township of Northville (Docket No.
  143281) is pending on appeal before this Court and that the decision in that case may
  resolve an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decision in that case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 5, 2012                       _________________________________________
           h0227                                                               Clerk